Citation Nr: 0912115	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  08-01 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to benefits under the Survivors and Dependents 
Educational Assistance Program (DEA) pursuant to 38 U.S.C.A. 
§ Chapter 35.  


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to March 
1970; he died in April 2002.  The appellant is his surviving 
son.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Louis, Missouri.


FINDING OF FACT

The Veteran was not in receipt of a permanent and total 
service-connected disability rating, due to service-connected 
disabilities at the time of his death, nor did he die of a 
service-connected disability.


CONCLUSION OF LAW

The basic eligibility requirements for entitlement to DEA 
benefits are not met.  38 U.S.C.A. §§ 3500, 3501(a)(1), 3510 
(West 2002); 38 C.F.R. §§ 3.807, 21.3021 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board observes that the record 
on appeal does not reflect that the appellant was notified of 
the Veterans Claims Assistance Act of 2000 (VCAA) as required 
by 38 U.S.C.A. § 5103(a).  However, upon further review, it 
is not clear that such notice is required in this case since 
the benefits sought are found in Chapter 35 of Title 38, 
United States Code.  See Simms v. Nicholson, 19 Vet. App. 
453, 456 (2007) (holding that the VCAA applied only to the 
award of benefits under Chapter 51, Title 38, United States 
Code); Barger v. Principi, 16 Vet. App. 132, 138 (2002) ('the 
notice and duty to assist provisions of the [VCAA] . . . are 
relevant to a different Chapter of Title 38 and do not apply 
to this appeal'). 
 
In addition, as will be explained below, the facts in this 
case are not in dispute.  The Court of Appeals for Veterans 
Claims (Court) has held that where the law, and not the 
underlying facts or development of the facts are dispositive 
in a matter, the VCAA can have no effect on the appeal.  
Manning v. Principi, 16 Vet. App. 534 (2002); Smith v. Gober, 
14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited 
to interpretation of law); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2002) (VCAA not applicable where law, not the 
factual evidence, is dispositive).  Therefore, the Board 
finds that no further action is necessary under the VCAA 
since it is the law, not the evidence, that is dispositive in 
this case.  The Board is satisfied that the appellant will 
not be prejudiced as a result of it proceeding to the merits 
of the claim.  

For the purposes of DEA benefits under 38 U.S.C.A. § chapter 
35 (see § 21.3020), the child, spouse or surviving spouse of 
a veteran will have basic eligibility if certain conditions 
are met, including, that a permanent total service-connected 
disability have been in existence at the date of the 
veteran's death, or that the veteran died as a result of a 
service-connected disability.  38 C.F.R. § 3.807(a) (2008).  
At the time of the Veteran's death, service connection was 
not in effect for any disability.  Rather, the Veteran was in 
receipt of VA nonservice-connected pension benefits based on 
two nonservice-connected disabilities, rated as 10 percent 
and as 100 percent disabling.  

The appellant does not dispute that the Veteran was not in 
receipt of compensation for any service-connected 
disabilities at the time of his death.  Rather, he asserts 
that it is his and the 'Veteran's Affairs Advisory' belief 
that he is entitled to Federal educational assistance 
benefits.  See Written Statement attached to VA Form 9 
received December 19, 2007.  See also Notice of Disagreement 
received October 26, 2007.  In support of his claim, the 
appellant submitted a copy of a tuition waiver from the State 
of Kentucky which reflects that the appellant qualifies for a 
waiver of tuition pursuant to Kentucky Revised Statute (KRS) 
§ 164.515 (June 26, 2007).  This law, in pertinent part, 
provides an exemption from tuition for a child under the age 
of 26 of a veteran rated permanently and totally disabled for 
pension purposes by the VA.  Id.  Such was the case with the 
Veteran.  However, the relevant fact is that the Veteran's 
permanent and total rating was for a nonservice-connected 
pension.  

The Board is sympathetic to the appellant's contentions that 
he is entitled to educational assistance benefits under 
38 U.S.C. § Chapter 35.  However, the appellant himself has 
acknowledged that he does not meet the criteria as laid out 
above.  Consequently, the appellant's claim fails because of 
absence of legal merit or lack of entitlement under the law, 
and the claim is denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).



ORDER

Entitlement to DEA benefits pursuant to 38 U.S.C. § Chapter 
35 is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


